 1
 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11
      VENIS J. MAHORNE,                                  Case No. 1:19-cv-00036 EPG
12
13                        Plaintiff,                     FINAL JUDGMENT AND ORDER
                                                         REGARDING PLAINTIFF’S SOCIAL
14              v.                                       SECURITY COMPLAINT
15    COMMISSIONER OF SOCIAL
      SECURITY,
16
                          Defendant.
17
18
19          This matter is before the Court on Plaintiff’s complaint for judicial review of an

20   unfavorable decision by the Commissioner of the Social Security Administration regarding her

21   application for Disability Insurance Benefits and Supplemental Security Income. The parties have

22   consented to entry of final judgment by the United States Magistrate Judge under the provisions

23   of 28 U.S.C. § 636(c) with any appeal to the Court of Appeals for the Ninth Circuit. (ECF Nos. 7,

24   8).

25          At a hearing on March 12, 2020, the Court heard from the parties and, having reviewed

26   the record, administrative transcript, the briefs of the parties, and the applicable law, finds as

27   follows:

28          Plaintiff challenges the decision of the Administrative Law Judge (“ALJ”) on the ground



                                                         1
 1   that the ALJ erred in rejecting the opinions of examining physician Dr. Michiel without
 2   sufficiently specific and legitimate reasons.
 3          In weighing medical source opinions in Social Security cases, there are three categories of
 4   physicians: (i) treating physicians, who actually treat the claimant; (2) examining physicians,
 5   who examine but do not treat the claimant; and (3) non-examining physicians, who neither treat
 6   nor examine the claimant. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). An ALJ must
 7   provide clear and convincing reasons that are supported by substantial evidence for rejecting the
 8   uncontradicted opinion of a treating or examining doctor. Id.at 830–31; Bayliss v. Barnhart, 427
 9   F.3d 1211, 1216 (9th Cir. 2005). An ALJ cannot reject a treating or examining physician's
10   opinion in favor of another physician's opinion without first providing specific and legitimate
11   reasons that are supported by substantial evidence. Bayliss, 427 F.3d at 1216; 20 C.F.R. §
12   404.1527(c)(4) (an ALJ must consider whether an opinion is consistent with the record as a
13   whole); Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002); Tommasetti v. Astrue, 533 F.3d
14   1035, 1041 (9th Cir. 2008) (finding it not improper for an ALJ to reject a treating physician's
15   opinion that is inconsistent with the record).
16          Here, Dr. Michiel’s opinions were contradicted by state agency consultants and an
17   examining physician. Thus, the Court looks to whether the ALJ provided specific and legitimate
18   reasons supported by substantial evidence.
19          The ALJ’s opinion included the following discussion regarding Dr. Michiel’s opinion:
20          I have read and considered the psychological consultative examination conducted
21          by Ekram Michiel, M.D., a Board certified psychiatrist (Ex. 10F). On December
            3, 2016, Dr. Michiel interviewed, observed, and examined the claimant. Dr.
22          Michiel conducted a mental status examination and reported the claimant was
            generally within normal limits besides exhibiting a depressed mood and a tearful
23          affect (Ex. 10F/4-5). Based on the examination, Dr. Michiel diagnosed the
24          claimant with a mood disorder due to other general medical condition of lupus and
            gave the claimant a Global Assessment of Functioning (“GAF”) score of 50 (Ex.
25          10F/5). Dr. Michiel opined the claimant is unable to maintain attention and
            concentration to carry out simple job instructions but there are no restrictions on
26
            activities of daily living (Ex. 10F/6).
27
28



                                                       2
            Here, I give very little weigh [sic] to the opinion of Dr. Michiel as it is inconsistent
 1
            with the record as well as claimant’s demeanor at hearing. There is no indication
 2          or mental health treatment records to support Dr. Michiel’s opinion. . . . I
            determined the claimant had no severe mental health limitations based upon a
 3          review of her treatment records. The claimant’s mental status examinations
            indicate the claimant was within normal limits.
 4
     (Administrative Record (“A.R.”)24-25) (footnotes omitted).
 5
            The ALJ’s summary of the record is accurate. Dr. Michiel’s opinion is based on one
 6
     examination. Many of the mental status tests were within normal limits, although Plaintiff
 7
     appeared depressed and tearful during the examination. The medical records otherwise
 8
     repeatedly report that Plaintiff’s psychiatric systems are within normal limits. (E.g., A.R. 536,
 9
     540, 541).
10
            Indeed, there is only one page outside of Dr. Michiel’s opinion that refers to any mental
11
     health treatment or diagnosis. (A.R. 25, 467). That record is a one-page treatment summary by
12
     the therapist Michelle Holguin, which is discussed by the ALJ later in his opinion. That note
13
     indicates that Plaintiff “sought therapy for symptoms of Depression present as of 17 years of age
14
     per her report.” The note summarizes that “After 3 sporadic sessions client reported she wasn’t
15
     able to be consistent in therapy because of physical health issues. Case was closed.” (A.R. 467).
16
     There are no further medical records supporting any mental health limitations. As the ALJ
17
     describes, this opinion “is brief, conclusory, and inadequately supported by clinical findings.”
18
     (A.R. 25)
19
            Given the contradictory opinions of other medical sources, the lack of support in the
20
     record for a mental health impairment, and the otherwise normal findings, the Court finds that the
21
     ALJ’s reasons for giving little weight to Dr. Michiel’s opinion were sufficiently specific and
22
     legitimate and supported by substantial evidence.
23
             Thus, the decision of the Commissioner of Social Security is hereby affirmed.
24
     \\\
25
     \\\
26
     \\\
27
     \\\
28



                                                         3
 1        The Clerk of the Court is directed to close this case.
 2
 3   IT IS SO ORDERED.

 4
       Dated:   March 12, 2020                               /s/
 5                                                   UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     4
